Citation Nr: 1811488	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  10-36 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for left foot disability.

3.  Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Juliano, Counsel



INTRODUCTION

The Veteran served on active duty from November 1986 to October 1989.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In March 2015 and July 2017, the Board remanded the claims for further development.  These matters are now returned to the Board for further appellate review.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for a left foot disability, and a heart disability, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's bilateral hearing loss was not manifest during service or within one year of separation; it is not otherwise shown to be causally or etiologically related to any disease, injury, or incident in service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C. §§ 1110, 1112, 1113, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

With regard to all of the Veteran's claims, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5102, 5103(a), 5103A, 5106 (2012); 38 C.F.R. §§ 3.159, 3.326(a) (2016).

The Board finds that an October 2009 and November 2009 notice letters fully satisfied VA's duty to notify the Veteran.  See 38 U.S.C. § 5103(a).  

The Board also finds that VA's duty to assist has been satisfied.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, VA treatment records, private treatment records, and SSA records are all in the claims file.  The Veteran has not identified any outstanding records for VA to obtain.

In July 2017, the Board remanded the Veteran's claim so that he could be afforded a VA examination.  Subsequently, an August 2017 VA examination was performed.  The VA examiner reviewed the claims file, took a history from the Veteran, examined him, and answered all the questions posed by the Board and provided an adequate rationale for the conclusions provided.  Therefore, the Board finds the August 2017 VA examination report to be adequate upon which to base a decision on the claim, and that there was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

Therefore, for the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110 (2012); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

To establish service connection, the evidence generally must show: "(1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

For veterans who served on active duty continuously for 90 days or more during a period of war or after December 31, 1946, service connection may be awarded on a presumptive basis for certain "chronic" diseases listed in 38 C.F.R. § 3.309(a), which include organic disease of the nervous system (sensorineural hearing loss), if the chronic disease manifests to a compensable degree within a prescribed time period, which period is within one year of discharge from active duty in the case of sensorineural hearing loss.  38 U.S.C.A. §§ 1101, 1112, 1131 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  A veteran may also establish service connection for a "chronic" disease listed in 38 C.F.R. § 3.309(a) by demonstrating continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed.Cir.2013).

With respect to hearing loss, VA has specifically defined what is meant by a "disability" for the purpose of service connection. 38 C.F.R. § 3.385 (2015).  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  See id. 

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Veteran served on active duty in the Navy primarily aboard an aircraft carrier from November 1986 to October 1989.  He asserts that he has bilateral hearing loss due to his active service.  

The Veteran's DD Form 214 shows that he served in the Navy as a fireman.  His personnel records show that his duties included maintenance, general damage control, sound and security watch, and firefighting team member.  See Personnel records, received March 2017 at p.35 of 35.

His October 1986 enlistment examination report shows pure tone thresholds as follows:



Hertz (decibels)

500
1000
2000
4000
RIGHT
5
0
0
0
LEFT
5
0
0
0

See STRs, received March 2017 at p.3 of 35.

His September 1989 separation examination report shows pure tone thresholds as follows:



Hertz (decibels)

500
1000
2000
4000
RIGHT
20
10
5
10
LEFT
20
10
5
10

See STRs, received March 2017 at p.5 of 66.

Post-service, there is no evidence of manifestations of sensorineural hearing loss within one year of the Veteran's discharge from service.  Therefore, the presumptive service connection provisions of 38 C.F.R. § 3.309(a) are not for application.

May 2009 and January 2014 VA treatment records show that the Veteran reported decreased hearing, albeit no audiological testing was performed, and no hearing loss was diagnosed.  See VA treatment records (Mountain Home) at p.80 and 95 of 129.  

The first record of audiological testing since service is an August 2017 VA examination report.  The VA examiner noted this was the first time the Veteran was seen in the audiology clinic.  The Veteran reported a history of noise exposure in service from heavy machinery, and that hearing protection was not worn.  The Veteran denied post-service recreational or occupational noise exposure.  He reported his hearing loss had an onset of 10 to 20 years ago.  Pure tone thresholds were as follows:


Hertz (decibels)

500
1000
2000
3000
4000
RIGHT
25
25
30
30
30
LEFT
25
25
30
25
25

Speech recognition was 92 percent in the right ear, and 82 percent in the left ear using Maryland CNC word lists.  The audiologist diagnosed bilateral sensorineural hearing loss.  Therefore, the Board finds that a bilateral hearing loss disability is shown for VA purposes as defined by 38C.F.R. §3.385, as the Veteran's right ear auditory thresholds for at least three of the frequencies (500, 1000, 2000, 3000, or 4000) are 26 decibels or greater, and the left ear speech recognition score is less than 94 percent.

The August 2017 VA examiner opined that it is less likely than not that the Veteran's bilateral hearing loss is related to his active service.  The examiner noted in the report that there were no significant threshold shifts noted when comparing the enlistment and separation audiograms, and further noted that the Veteran's left and right ear hearing was normal at the time of separation.  The examiner also reasoned that the Veteran reported that the onset of hearing loss occurred approximately 10-20 years ago, which would have been well after his separation from service, and that Per the Institute of Medicine (IOM), there is no scientific evidence to support delayed-onset hearing loss due to noise exposure. 

In light of the above evidence of record, the Board finds that the preponderance of the evidence is against finding that the Veteran's bilateral sensorineural hearing loss disability is caused or aggravated by his active service.  The Board finds the August 2017 VA examiner's opinion to be the most probative evidence of record regarding the etiology of the Veteran's hearing loss.  The VA examiner reviewed the claims file, including the Veteran's service treatment records and VA treatment records, took a history from the Veteran, examined him, and provided a detailed rationale for her conclusion in her examination report.  She also considered the Veteran's reported history of noise exposure in service, and determined that any threshold shifts from the time of induction to separation were not significant to show noise-induced hearing injury.

The Board acknowledges that the Veteran, as a lay person, contends that his hearing loss is in fact due to his noise exposure in service.  While the Board acknowledges that he is competent to report his in-service noise exposure, the Board finds that he is not shown in this case to be competent to render an etiological opinion regarding sensorineural hearing loss - he is not shown to have any relevant education, experience, or training.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Moreover, the Veteran reported the onset of hearing difficulty 10 to 20 years before the 2017 examination - many years after service.  Therefore, the Board finds the competent medical opinion of the December 2016 VA examiner to be significantly more probative.

Also, the Board acknowledges that the Veteran's wife (since 2004) reported in November 2009 that the Veteran has hearing difficulty and that at times she yells to talk with the Veteran, and that the volume of the television needs to be high.  While her report relates to the Veteran's present symptoms, it does not tend to etiologically link the Veteran's hearing loss to his active service.

Therefore, in summary, the Board concludes that service connection for bilateral hearing loss is not warranted; as the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not for application.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.


REMAND

A.  Left Foot

The Veteran also claims that he has a left foot disability, manifested by pain and tenderness, and that he has experienced the symptoms since his active service.  The Board also acknowledges that the Veteran's representative asserted in his February 2015 brief that the Veteran may have a fungal left foot disability.

As noted in the prior Board remand, the Veteran's service treatment record show that on July 16, 1987, he had emergency treatment for a left foot abrasion.  The next day, on July 17, 1987, he was admitted after it became progressively more painful, red, and swollen, and he received antibiotic treatment and was discharged on July 19, 1987, with a discharge diagnosis of left foot cellulitis.  See STRs, received March 2017 at p.14-15 of 66.  Also, a March 1988 service treatment record shows the Veteran stepped on a rusty wire.  See STRs at p.32 of 66.

In July 2017, the Board remanded the claim to afford the Veteran a VA examination.  Subsequently, an August 2017 VA examination was performed (see also opinion form of same date).  The August 2017 VA examiner noted that the Veteran reported left foot pain and tenderness.  The examiner noted that his left foot cellulitis had resolved, and that he had no fungal infection.  The examiner also acknowledged that the Veteran stepped on a rusty wire in service in March 1988, but noted that a medical examination at that time was normal.

It appears that the August 2017 VA examiner's focus was on addressing whether the Veteran currently has left foot cellulitis or a left foot fungal infection, but not otherwise whether the Veteran has any current left foot disability manifested by his current reports (including to the examiner) of left pain and tenderness, and if so, whether it is attributable to his active service.  In fact, a review of the examination report shows that the VA examiner did not enter any response when prompted as to whether the Veteran currently has one of several listed foot conditions (such as flat foot, hallux valgus, etc.).  The form shows "no response provided."  The Board notes again that the Veteran reported foot pain in service, and foot pain and tenderness on VA examination.

Therefore, the Board finds that this matter should be remanded to obtain a new VA examination to address whether the Veteran has any current left foot disability manifested by pain and tenderness, and if so, whether it is related to his complaint of left foot pain in service, or stepping on a rusty wire in service.

B.  Heart

The Veteran claims that he has a heart disability, including palpitations, that is attributable to his active service.  See Form 9, August 2010.

As noted in greater detail in the July 2017 Board remand, the Veteran's service treatment records show a heart murmur was noted in service in July 1987.  See STRs, received March 2017 at p.14 of 66.  

Post-service, an August 2010 VA treatment record (Hampton) notes that the Veteran reported a history of a heart murmur.  See p.130 of 197  Another August 2010 VA treatment record (Hampton) notes a heart murmur, see p.99 of 197, albeit it is not clear if that was based merely on the Veteran's report, or on objective findings, as other VA treatment records note no murmur was found.  See, e.g., VA treatment records (Hampton), January 2013 and February 2013 at p.10 and 17 of 197.  A January 2014 VA treatment record shows diagnosed bradycardia on EKG.  See VA treatment records (Mountain Home) at p. 51 and 94 of 129.  The Board also acknowledges that the Veteran has been seen at the VA medical center for complaints of heart palpitations and atypical chest pain, albeit the palpitations have been noted as anxiety related.  See, e.g., VA treatment records (Mountain Home), May 2009 and January 2014 at p.51 and 82 of 129.

In July 2017, the Board remanded the claim so that the Veteran could be afforded a VA examination.  An August 2017 VA examination was performed.  The examiner noted that diagnostic testing was performed by EKG in 1987.  An August 2017 stress test was also noted.  The examiner opined that the Veteran has no current heart murmur or heart condition, and noted that the July 1987 systolic ejection murmur (SEM) was noted in the service treatment record as disappearing on sitting up.  No further discussion was provided.  The examiner also noted mild left ventricular hypertrophy was shown in 1987.

As noted above, however, a more recent EKG was performed in January 2014, and it appears that this was not reviewed by the VA examiner.  See VA treatment records (Mountain Home) at p.94 of 129.  It also appears that a May 2009 VA EKG was not reviewed as well.  See VA treatment records (Mountain Home) at p.83, 94, and 102 of 129.  Finally, it is not entirely clear whether the Veteran has a current heart disability involving the sinus bradycardia shown on EKG in 2014.  Therefore, the Board finds this matter should be remanded for a new VA medical opinion that includes a review of the May 2009 and January 2014 EKGs, and which addresses whether the Veteran has a current heart disability in light of the sinus bradycardia shown on the 2014 EKG, and if so, whether it is related to his active service.  The examiner should also address the fact that the July 2017 VA examiner noted left ventricular hypertrophy in 1987.

In addition, a copy of the May 2009 VA EKG report should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file a copy of the May 2009 VA EKG report (Mountain Home).

2.  Schedule the Veteran for a new VA examination to determine the current nature and the etiology of his claimed left foot disability, with complaints of pain and tenderness.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims folder must be provided to the examiner for review in conjunction with the examination.  The examiner should indicate whether it is "at least as likely as not" (meaning likelihood of at least 50%) that any left foot disability identified is related to his active service, including but not limited to his treatment in service for left foot cellulitis, and stepping on a rusty wire.  See STRs, received March 2017 at p.10-15 and 32 of 66.

Please ask the VA examiner to specifically clarify whether the Veteran has any current left foot disability due to his reports of pain and tenderness.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3.  After the above development in paragraph (1) has been completed, obtain a VA medical opinion based on a complete review of the claims file, including the July 1987, May 2009, and January 2014 EKGs, and the recent July 2017 VA examination report, as to whether the Veteran has a current heart disability, and if so, whether it is "at least as likely as not" (meaning likelihood of at least 50%) related to his active service.  See STRs, July 1987 (received March 2017 at p.14 of 66).

Request that the VA examiner to address the Veteran's diagnosed sinus bradycardia shown on EKG in January 2014.  Also, please ask the VA examiner for further clarification regarding the July 2017 VA examiner's notation of mild left ventricular hypertrophy in 1987.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

4.  Then, readjudicate the Veteran's claims.  If any claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


